Exhibit 10.2

 

DEED OF TRUST, MORTGAGE, ASSIGNMENT OF PRODUCTION,

SECURITY AGREEMENT AND FINANCING STATEMENT

from

 

PETROSHARE CORP.

 

to

 

the PUBLIC TRUSTEE OF [       ] COUNTY, COLORADO, TRUSTEE

 

for the benefit of

PROVIDENCE WATTENBERG, LP, as Administrative Agent

 

A REPRODUCTION OF THIS INSTRUMENT IS SUFFICIENT AS A FINANCING STATEMENT.  FOR
PURPOSES OF FILING THIS INSTRUMENT AS A FINANCING STATEMENT, THE ADDRESS OF THE
GRANTOR AND DEBTOR IS:

 

9635 S. Maroon Circle, Suite 400

Englewood, CO 80112

 

AND THE ADDRESS OF THE AGENT AND SECURED PARTY IS:

 

16400 North Dallas Parkway, Suite 400

Dallas, TX 75248

 

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS.

 

THIS INSTRUMENT SECURES PAYMENT OF FUTURE ADVANCES.

 

THIS INSTRUMENT COVERS PROCEEDS OF COLLATERAL.

 

THIS INSTRUMENT COVERS PRODUCTS OF COLLATERAL.

 

THIS INSTRUMENT COVERS FIXTURES.

 

THIS INSTRUMENT COVERS AS-EXTRACTED COLLATERAL, INCLUDING MINERALS AND OTHER
SUBSTANCES OF VALUE WHICH MAY BE EXTRACTED FROM THE EARTH (INCLUDING, WITHOUT
LIMITATION, OIL AND GAS).  THIS FINANCING STATEMENT IS TO BE FILED FOR RECORD,
AMONG OTHER PLACES, IN THE REAL ESTATE RECORDS OF THE COUNTY RECORDER OF ADAMS
COUNTY, COLORADO.  THE GRANTOR HAS AN INTEREST OF RECORD IN THE REAL ESTATE
CONCERNED, WHICH INTEREST IS DESCRIBED IN EXHIBIT A ATTACHED HERETO.

 

THIS INSTRUMENT WAS PREPARED BY AND WHEN RECORDED OR FILED SHOULD BE RETURNED
TO:

 

Munsch Hardt Kopf & Harr, P.C.

500 N. Akard Street, Suite 3800

Dallas, TX 75201

Attn: Matthew DeArman

 

--------------------------------------------------------------------------------


 

DEED OF TRUST, MORTGAGE, ASSIGNMENT OF PRODUCTION,

SECURITY AGREEMENT AND FINANCING STATEMENT

 

Section 1.1.                                 Grant and Deed of Trust. 
PETROSHARE CORP., a Colorado corporation (hereinafter referred to as “Grantor”),
for and in consideration of the sum of TEN DOLLARS ($10.00) to Grantor in hand
paid, and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to secure the payment and
performance of the obligations, covenants, warranties, agreements and
undertakings of Grantor hereinafter described, does hereby GRANT, BARGAIN, SELL,
CONVEY, MORTGAGE, PLEDGE, TRANSFER, ASSIGN and SET OVER to the Public Trustee of
[      ] County, Colorado (hereinafter called the “Trustee”) for the benefit of
Agent (as hereinafter defined), and  IN TRUST WITH POWER OF SALE and right of
entry and possession, the following described properties, rights, and interests:

 

(a)                                 All of Grantor’s rights, titles, and
interests in, under and attributable to the oil and gas leases described in
Exhibit A (the “Leases”) including, without limitation, any and all royalty
interests and all other interests of whatsoever nature or kind and however
characterized in, under or attributable to the Leases;

 

(b)                                 All Grantor’s rights, titles and interests
in the mineral estate, whether now owned or hereafter acquired, in the Lands
described on attached Exhibit A hereto (the “Lands”), including, without
limitation, any and all reversionary interests or other interests of whatsoever
nature or kind and however characterized in the Lands described on attached
Exhibit A, all of which such rights, titles, interests and estates of Grantor
and howsoever characterized, together with the rights, title and interests in
the Leases described in subparagraph (a) being hereinafter collectively called
the “Mineral Interests”;

 

(c)                                  All rights, titles, interests and estates
now owned or hereafter acquired by Grantor in and to (i) the properties now or
hereafter pooled or unitized with any part of the Mineral Interests insofar as
they are attributable to or derive from the Mineral Interests; and (ii) all
presently existing or future unitization, communitization, pooling agreements
and declarations of pooled units and the units created thereby (including,
without limitation, all units created under orders, regulations, rules or other
official acts of any Federal, State or other governmental body or agency having
jurisdiction), insofar as they are attributable to or derive from the Mineral
Interests;

 

(d)                                 Without limitation, all rights, titles and
interests now owned or hereinafter acquired by Grantor in oil and gas wells
located on the Lands (the “Wells”), including, but not limited to, all wells
described on Exhibit A attached hereto;

 

(e)                                  All rights, titles, and interests now owned
or hereafter acquired by Grantor in and to all oil, gas, casinghead gas,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined therefrom and all other minerals (collectively called the
“Hydrocarbons”) in, under and which may be produced and saved from the Lands or
attributable to the Mineral Interests, including all oil in tanks and all rents,
issues, profits, proceeds, products, revenues and other income and proceeds from
the sale or use of Hydrocarbons;

 

2

--------------------------------------------------------------------------------


 

(f)                                   All tenements, hereditaments,
appurtenances and properties in anywise appertaining, belonging, affixed or
incidental to the Mineral Interests and properties, rights, titles, interests
and estates described above which are now owned or which may hereafter be
acquired by Grantor, including, without limitation, any and all property, real
or personal, now owned or hereafter acquired by Grantor and situated upon, used,
held for use, or useful in connection with the operating, working or development
of the Leases or the Wells or properties including without limitation,
easements, servitudes, licenses and other surface use rights;

 

(g)                                  All of Grantor’s interest in and rights
under (whether now owned or hereafter acquired by operation of law or otherwise)
all presently existing and hereafter created operating agreements, equipment
leases, production sales contracts, processing agreements, transportation
agreements, gas balancing agreements, farmout and/or farm-in agreements, salt
water disposal agreements, area of mutual interest agreements, and other
contracts and/or agreements which cover, affect, or otherwise relate to the
properties, rights and interests described in clauses (a), (b), (c) or (d) above
or to the operation of such properties, rights and interests, or to the
treating, handling, storing, processing, transporting or marketing of
Hydrocarbons, or other minerals produced from (or allocated to) such properties,
rights and interests, as the same may be amended or supplemented from time to
time;

 

(h)                                 All of the rights, titles and interests of
every nature whatsoever now owned or hereafter acquired by Grantor in and to the
Mineral Interests, as the same may be enlarged by the removal of any charges or
encumbrances to which the Mineral Interests are subject, or otherwise; together
with any and all renewals and extensions of the Leases, properties, rights,
titles, interests or estates; all contracts and agreements supplemental to or
amendatory of or in substitution for the contracts and agreements of Grantor
described or mentioned above; and any and all additional interests of any kind
hereafter acquired by Grantor in and to the  Lands, Leases and Wells described
on Exhibit A;

 

(i)                                     All of Grantor’s interest (whether now
owned or hereafter acquired by operation of law or otherwise) in and to all
improvements, fixtures, movable or immovable property and other real and/or
personal property (including, without limitation, all pumping units, wellhead
equipment, tanks, pipelines, flow lines, gathering lines, compressors,
dehydration units, separators, meters, buildings, injection facilities, salt
water disposal facilities, and power, telephone and telegraph lines), and all
easements, servitudes, rights-of-way, surface leases, licenses, permits and
other surface rights, which are now or hereafter used, or held for use, in
connection with the properties, rights and interests described in clauses (a),
(b), (c) or (d) above, or in connection with the operation of such properties,
rights and interests, or in connection with the treating, handling, storing,
processing, transporting or marketing of oil, gas, other hydrocarbons, or other
minerals produced from (or allocated to) such properties, rights and interests;

 

(j)                                    All of Grantor’s rights, now owned or
hereafter acquired, in and to all records which relate to the Lands, Leases,
Mineral Interests, and Wells; and

 

(k)                                 All rights, estates, powers and privileges
of Grantor appurtenant to the foregoing rights, interests and properties.

 

3

--------------------------------------------------------------------------------


 

All of the properties, interests and rights described in the preceding
subparagraphs (a) through (k) shall be hereinafter sometimes referred to as the
“Mortgaged Properties”.  If any of the lands covered by the Leases or other
instrument mentioned in Exhibit A are incorrectly described, then nevertheless
this Deed of Trust (as defined herein) shall cover all Grantor’s interest in
such Leases or other instrument as to all of the lands and interests covered
thereby.

 

TO HAVE AND TO HOLD the Mortgaged Properties, together with all and singular the
rights, estates, hereditaments, powers and privileges appurtenant or incident
thereto, unto the Trustee and his or her successors or substitutes in this trust
and to his or their successors and assigns, forever.

 

BUT IN TRUST, NEVERTHELESS, for the benefit and security of the holders of the
obligations and indebtedness secured hereby and upon the trusts and subject to
the terms and provisions herein set forth.

 

Section 1.2.                                 Scope of Deed of Trust.  This Deed
of Trust, Mortgage, Assignment of Production, Security Agreement and Financing
Statement (this “Deed of Trust”) is a deed of trust and mortgage of both
real/immovable and personal/movable property, a security agreement, a financing
statement and an assignment, and also covers proceeds, fixtures and as-extracted
collateral.  For purposes hereof, the names and addresses of the “debtor” and
“secured party” are those of the Grantor and Agent, respectively.  The
description of the types (or items) of property covered by this financing
statement are all of the property described in the following definition of
Property, including without limitation, all such property which is or is to
become a fixture or is as-extracted collateral.  Grantor is the record owner of
the real estate or interest in the real estate comprising the Mortgaged
Properties.

 

Section 1.3.                                 Grant of Security Interest.  In
order to further secure the payment of the Secured Indebtedness hereinafter
referred to and the performance of the obligations, covenants, agreements,
warranties, and undertakings of Grantor hereinafter described, Grantor hereby
grants to Agent a security interest in the entire interest of Grantor (whether
now owned or hereafter acquired by operation of law or otherwise) in and to the
Mortgaged Properties and:

 

(a)                                 all as-extracted collateral (as defined in
the UCC (as hereinafter defined)), including, but not limited to, all oil, gas,
other hydrocarbons, and other minerals produced from or allocated to the
Mortgaged Properties, and any products processed or obtained therefrom (herein
collectively called the “Production”), together with all proceeds of Production
(regardless of whether Production to which such proceeds relate occurred on or
before or after the date hereof), and together with all liens and security
interests securing payment of the proceeds of the Production, including, but not
limited to, those liens and security interests provided for under (i) statutes
enacted in the jurisdictions in which the Mortgaged Properties are located, or
(ii) statutes made applicable to the Mortgaged Properties under federal law (or
some combination of federal and state law);

 

(b)                                 without limitation of any other provisions
of this Section 1.3, all payments received in lieu of production from the
Mortgaged Properties (regardless of whether such payments accrued, and/or the
events which gave rise to such payments occurred, on or before or after the date
hereof), including, without limitation, “take or pay” payments and similar

 

4

--------------------------------------------------------------------------------


 

payments, payments received in settlement of or pursuant to a judgment rendered
with respect to take or pay or similar obligations or other obligations under a
production sales contract, payments received in buyout or buydown or other
settlement of a production sales contract, and payments received under a gas
balancing or similar agreement as a result of (or received otherwise in
settlement of or pursuant to judgment rendered with respect to) rights held by
Grantor as a result of Grantor (and/or its predecessors in title) taking or
having taken less gas from lands covered by a Mortgaged Property (or lands
pooled or unitized therewith) than their ownership of such Mortgaged Property
would entitle them to receive (the payments described in this clause (b) being
herein called “Payments in Lieu of Production”);

 

(c)                                  all equipment, inventory, improvements,
fixtures, accessions, goods and other personal property or movable property of
whatever nature now or hereafter located on or used or held for use in
connection with the Mortgaged Properties (or in connection with the operation
thereof or the treating, handling, storing, processing, transporting, or
marketing of Production), and all licenses and permits of whatever nature now or
hereafter used or held for use in connection with the Mortgaged Properties (or
in connection with the operation thereof or the treating, handling, storing,
processing, transporting, or marketing of Production), and all renewals or
replacements of the foregoing or substitutions for the foregoing;

 

(d)                                 all contract rights, choses in action (i.e.,
rights to enforce contracts or to bring claims thereunder) and other general
intangibles (regardless of whether the same arose, and/or the events which gave
rise to the same occurred, on or before or after the date hereof) related to the
Mortgaged Properties, the operation thereof (whether Grantor is operator or
non-operator), or the treating, handling, storing, processing, transporting, or
marketing of Production (including, without limitation, any of the same relating
to payment of proceeds of Production or to payment of amounts which could
constitute Payments in Lieu of Production);

 

(e)                                  without limitation of the generality of the
foregoing, any rights and interests of Grantor under any present or future Swap
Agreements (as defined in the Credit Agreement) now existing or hereafter
entered into by or on behalf of Grantor;

 

(f)                                   all geological, geophysical, engineering,
accounting, title, legal, and other technical or business data concerning the
Mortgaged Properties, the Production or any other item of Property (as
hereinafter defined) in which Grantor now or hereafter has ownership rights or
rights to use to the extent of such rights or in which Grantor can otherwise
grant a security interest, and all books, files, records, magnetic media, and
other forms of recording or obtaining access to such data;

 

(g)                                  all money, documents, instruments, chattel
paper, securities, accounts or general intangibles arising from or by virtue of
any transaction (regardless of whether such transaction occurred on or before or
after the date hereof) related to the Mortgaged Properties, the Production or
any other item of Property;

 

(h)                                 without limitation of or by any of the
forgoing, all rights, titles and interests now owned or hereafter acquired by
Grantor in any and all goods, inventory, equipment, as-extracted collateral,
documents, money, accounts, accounts receivable, deposit accounts, instruments,
intellectual property, certificated securities, uncertificated securities,
investment property, letters

 

5

--------------------------------------------------------------------------------


 

of credit, rights to proceeds of written letters of credit and other
letter-of-credit rights, commercial tort claims, deposit accounts, payment
intangibles, general intangibles, contract rights, chattel paper (including,
without limitation, electronic chattel paper and tangible chattel paper), rights
to payment evidenced by chattel paper, software, supporting obligations and
accounts, wherever located, and all rights and privileges with respect thereto
(all of the properties, rights and interests described in clauses (a), (b), (c),
(d), (e), (f), and (g), above and this clause (h) being herein sometimes
collectively called the “Collateral”); and

 

(i)                                     all proceeds of the Collateral, whether
such proceeds or payments are goods, money, documents, instruments, chattel
paper, securities, accounts, general intangibles, fixtures, real/immovable
property, personal/movable property or other assets (the Mortgaged Properties,
the Collateral and the proceeds of the Collateral being herein sometimes
collectively called the “Property”).

 

Except as otherwise expressly provided in this Deed of Trust, all terms in this
Deed of Trust relating to the Collateral and the grant of the foregoing security
interest which are defined in the applicable Uniform Commercial Code (the “UCC”)
shall have the meanings assigned to them in Article 9 (or, absent definition in
Article 9, in any other Article) of the UCC, as those meanings may be amended,
revised or replaced from time to time.  Notwithstanding the foregoing, the
parties intend that the terms used herein which are defined in the UCC have, at
all times, the broadest and most inclusive meanings possible.  Accordingly, if
the UCC shall in the future be amended or held by a court to define any term
used herein more broadly or inclusively than the UCC in effect on the date of
this Deed of Trust, then such term, as used herein, shall be given such
broadened meaning.  If the UCC shall in the future be amended or held by a court
to define any term used herein more narrowly, or less inclusively, than the UCC
in effect on the date of this Deed of Trust, such amendment or holding shall be
disregarded in defining terms used in this Deed of Trust.

 

Section 1.4.                                 Authorization to File Financing
Statements.  Grantor hereby irrevocably authorizes the Agent at any time and
from time to time to file in any filing office in any UCC jurisdiction any
initial financing statements and amendments thereto necessary to implement the
terms of this Deed of Trust and may indicate the Grantor’s collateral as all
assets of the Grantor or words of similar effect, regardless of whether any
particular asset comprised in the collateral falls within the scope of Article 9
of the UCC or such jurisdiction, or  by any other description which reasonably
approximates the description contained in this Deed of Trust.

 

Section 1.5.                                 Secured Indebtedness.  This Deed of
Trust is made irrevocably in trust, with power of sale to secure and enforce the
following obligations, indebtedness and liabilities:

 

(a)                                 All indebtedness and other obligations now
or hereafter incurred or arising pursuant to the provisions of that certain
Secured Term Credit Agreement, dated as of January 31, 2018, among Grantor, as
the Borrower, the lenders from time to time party thereto (the “Lenders”), and
Providence Wattenberg, LP, individually and in its capacity as Administrative
Agent (in such capacity, the “Agent”) for the benefit of the Lenders (such
Secured Term Credit Agreement, as the same may from time to time be
supplemented, amended or modified, and all other agreements given in
substitution therefor or in restatement, amendment and restatement, renewal or
extension thereof, in whole or in part, being herein called the “Credit
Agreement”;

 

6

--------------------------------------------------------------------------------


 

capitalized terms not defined herein shall have the meanings set forth in the
Credit Agreement) and the other Loan Documents (as defined below), including,
without limitation, all of the Obligations;

 

(b)                                 Those certain promissory notes that may be
issued from time to time pursuant to the Credit Agreement, including (i) that
certain Promissory Note, dated February 1, 2018, payable to the order of
Providence Wattenberg, LP, in the original face amount of $12,500,000 and
(ii) that certain Promissory Note, dated January 31, 2018, payable to the order
of 5NR Wattenberg, LLC, in the original face amount of $12,500,000 (such
promissory notes, as the same may from time to time be renewed, extended,
supplemented, amended or modified, and all other promissory notes given in
substitution therefor or in restatement, renewal or extension thereof, in whole
or in part, being herein called the “Notes”);

 

(c)                                  All indebtedness and other obligations now
or hereafter incurred or arising pursuant to or permitted by the provisions of
the Notes, the Credit Agreement, this Deed of Trust or any other instrument now
or hereafter evidencing, governing, guaranteeing or securing the “Secured
Indebtedness” (as hereinafter defined) or any part thereof or otherwise executed
in connection with any advance or loan evidenced or governed by the Notes or the
Credit Agreement (the Notes, the Credit Agreement, this Deed of Trust, the other
Security Instruments, and all such other instruments, agreements and
certificates executed in connection with the Credit Agreement and this Deed of
Trust being herein sometimes collectively called the “Loan Documents”);

 

(d)                                 All Grantor’s express and implied
obligations assumed under the Leases identified in Exhibit A, including, but not
limited to, warranties of title and all other express and implied obligations of
Grantor thereunder;

 

(e)                                  All other future advances and sums paid by
the Lenders and their successors and assigns on behalf or for the benefit of
Grantor, or in satisfaction of obligations owed by Grantor to such Lenders;

 

(f)                                   All indebtedness and obligations, whether
direct or indirect, primary or secondary, fixed or contingent assumed by Grantor
hereunder, or relating to the enforcement of the rights of the “Holder”
hereunder; and

 

(g)                                  Without limiting the generality of the
foregoing, all post-petition interest, expenses, and other duties and
liabilities with respect to indebtedness or other obligations described above in
this Section 1.5, which would be owed but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization, or similar proceeding.

 

Section 1.6.                                 The indebtedness referred to in
Section 1.5, and all renewals, extensions and modifications thereof, and all
substitutions therefor, in whole or in part, are herein sometimes referred to as
the “Secured Indebtedness.”

 

Section 1.7.                                 Maximum Amount.  The aggregate
unpaid principal amount of the Secured Indebtedness outstanding at any
particular time (after having given effect to all advances and all repayments
made prior to such time) which is secured by this Deed of Trust shall not

 

7

--------------------------------------------------------------------------------


 

aggregate in excess of FIFTY MILLION AND NO/100 DOLLARS ($50,000,000.00).  Such
amount does not in any way imply that Agent or the other Lenders are obligated
to make any future advances to Mortgagor at any time unless specifically so
provided in the Loan Documents.

 

ARTICLE II.

 

Representations, Warranties and Covenants

 

Section 2.1.                                 Representations.  Grantor
represents, warrants, and covenants as follows:

 

(a)                                 Title and Permitted Encumbrances.  Grantor
has, and Grantor covenants to maintain, good and marketable title to the
Property, free and clear of all liens, security interests, and encumbrances
except those permitted by Section 8.03 of the Credit Agreement (“Permitted
Encumbrances”).  Grantor will defend title to the Property, subject as
aforesaid, against the claims and demands of all persons claiming or to claim
the same or any part thereof.  The ownership by Grantor of the Mortgaged
Properties does and will, with respect to each well or unit identified on
Exhibit A, entitle Grantor to receive (subject to the terms and provisions of
this Deed of Trust) a decimal or percentage share of the oil, gas and other
hydrocarbons produced from, or allocated to, such well or unit equal to not less
than the decimal or percentage share set forth, for such well or unit, in the
column headed [“NRI”] on Exhibit A, and cause Grantor to be obligated to bear a
decimal or percentage share of the cost of operation of such well or unit equal
to not more than the decimal or percentage share set forth, for such well or
unit, in the column headed [“WI”] on Exhibit A, except to the extent of any
proportionate corresponding increase in net revenue interest.  The
above-described shares of production which Grantor is entitled to receive and
shares of expenses which Grantor is obligated to bear are not and will not be
subject to change (other than changes which arise pursuant to non-consent
provisions of operating agreements described in Exhibit A in connection with
operations hereafter proposed), except, and only to the extent that, such
changes are reflected in Exhibit A.  There is not and will not be any unexpired
financing statement covering any part of the Property on file in any public
office naming any party other than Agent as secured party except those covering
Property permitted to be encumbered by Permitted Encumbrances pursuant to the
Credit Agreement.  Upon request by Agent, Grantor will deliver to Agent
schedules of all internal and third party information identifying the Mortgaged
Properties (such as, for example, lease names and numbers assigned by Grantor or
the operator of any Mortgaged Property, well and/or unit and/or property names
and numbers assigned by purchasers of Production, and internal identification
names and numbers used by Grantor in accounting for revenues, costs, and joint
interest transactions attributable to the Mortgaged Properties).

 

(b)                                 Condition of Personal or Movable Property. 
The equipment, inventory, improvements, fixtures, goods and other tangible
personal/movable property forming a part of the Property operated by Grantor are
and will remain in good repair and condition and are and will be adequate for
the normal operation of the Property in accordance with prudent industry
standards; all of such Property is, and will remain, located on the Mortgaged
Properties, except for that portion thereof which is or shall be located
elsewhere (including that usually located on the Mortgaged Properties but
temporarily located elsewhere) in the course of the normal operation of the
Property.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Operation of Properties.  Grantor will or,
to the extent that the right to operate is vested in others, will exercise its
best efforts to require the operator to do or cause to be done such development
work as may be reasonably necessary to the prudent and economical operation of
the Mortgaged Properties in accordance with the generally accepted practices of
prudent operators in the industry, including all actions that may be appropriate
to protect from diminution the productive capacity of the Mortgaged Properties
and each producing well thereon, including, without limitation, cleaning out and
reconditioning each well from time to time, plugging and completing at a
different level or formation each such well, and drilling a substitute or
replacement well to conform to changed spacing regulations or to remedy any
mechanical, engineering or operational difficulty encountered during the life of
each such well, and to protect the Mortgaged Properties against drainage
whenever, and as often as, is necessary.

 

(d)                                 Defense of Deed of Trust.  If the validity
or priority of this Deed of Trust or of any rights, titles, liens or security
interests created or evidenced hereby with respect to the Property or any part
thereof or the title of Grantor to the Property shall be endangered or
questioned or shall be attacked directly or indirectly or if any legal
proceedings are instituted against Grantor with respect thereto, Grantor will
give prompt written notice thereof to Agent and at Grantor’s own cost and
expense will diligently endeavor to cure any defect that may be developed or
claimed, and will take all necessary and proper steps for the defense of such
legal proceedings, including, but not limited to, the employment of counsel, the
prosecution or defense of litigation and the release or discharge of all adverse
claims, and Trustee and Agent, or either of them (whether or not named as
parties to legal proceedings with respect thereto), are hereby authorized and
empowered to take such additional steps as in their judgment and discretion may
be necessary or proper for the defense of any such legal proceedings or the
protection of the validity or priority of this Deed of Trust and the rights,
titles, liens and security interests created or evidenced hereby, including but
not limited to the employment of independent counsel, the prosecution or defense
of litigation, the compromise or discharge of any adverse claims made with
respect to the Property, the purchase of any tax title and the removal of prior
liens or security interests, and all expenditures so made of every kind and
character shall be a demand obligation (which obligation Grantor hereby
expressly promises to pay) owing by Grantor to Agent or Trustee (as the case may
be) and shall bear interest from the date expended until paid at the rate
described in Section 2.3 hereof, and the party incurring such expenses shall be
subrogated to all rights of the person receiving such payment.

 

(e)                                  Further Assurances.  Grantor covenants to,
on request of Agent, (i) promptly correct any defect, error or omission which
may be discovered in the contents of this Deed of Trust, or in any other Loan
Document, or in the execution or acknowledgment of this Deed of Trust or any
other Loan Document; (ii) execute, acknowledge, deliver and record and/or file
such further instruments (including, without limitation, further deeds of trust,
mortgages, security agreements, financing statements, continuation statements,
and assignments of production, accounts, funds, contract rights, general
intangibles, and proceeds) and do such further acts as may be reasonably
necessary, desirable or proper to carry out more effectively the purposes of
this Deed of Trust and the other Loan Documents and to more fully identify and
subject to the liens and security interests hereof any property intended to be
covered hereby, including specifically, but without limitation, any renewals,
additions, substitutions, replacements, or appurtenances to the Property; and
(iii) execute, acknowledge, deliver, and file and/or record any document or
instrument (including specifically any financing statement) reasonably desired
by

 

9

--------------------------------------------------------------------------------


 

Agent to protect the lien or the security interest hereunder against the rights
or interests of third persons.  Grantor shall pay all reasonable costs connected
with any of the foregoing.

 

(f)                                   Inspection of Properties.  Upon reasonable
advanced written notice to Grantor from Agent, Grantor covenants to permit or
cause to be permitted Agent, its agents, employees and representatives, at their
own risk and expense (except during the continuance of a default, during which
such examinations shall be at the expense of Grantor), to go upon, examine,
inspect and remain on the Mortgaged Properties, and to go upon the derrick floor
of any well or wells at any time drilled or being drilled thereon, and to strap,
gauge, measure and inspect any and all tanks at any time on the Mortgaged
Properties or holding oil, gasoline or casinghead gasoline therefrom; and
Grantor shall do or cause to be done all things necessary and/or proper to
enable Agent to exercise said rights whenever it so desires.

 

(g)                                  Payment of Rentals.  Grantor covenants to
promptly pay and discharge or cause to be promptly paid and discharged all
rentals, delay rentals, royalties and indebtedness accruing under, and to
perform or cause to be performed each and every act, matter or thing required by
each and all of the assignments, deeds, leases, subleases, contracts and
agreements comprising a part of or affecting Grantor’s interests in the
Mortgaged Properties, and to do or cause to be done all other things necessary
to keep unimpaired Grantor’s rights with respect thereto and to prevent any
forfeiture thereof or default thereunder.

 

Section 2.2.                                 Compliance by Operator.  As to any
part of the Mortgaged Properties which is not a working interest, Grantor agrees
to take all such action and to exercise all rights and remedies as are available
to Grantor to cause the owner or owners of the working interest in such
properties to comply with the covenants and agreements contained herein; and as
to any part of the Mortgaged Properties which is a working interest but which is
operated by a party other than Grantor, Grantor agrees to take all such action
and to exercise all rights and remedies as are available to Grantor (including,
but not limited to, all rights under any operating agreement) to cause the party
who is the operator of such property to comply with the covenants and agreements
contained herein.

 

Section 2.3.                                 Performance on Grantor’s Behalf. 
Grantor agrees that, if Grantor fails to perform any act or to take any action
which hereunder Grantor is required to perform or take, or to pay any money
which hereunder Grantor is required to pay, Agent, in Grantor’s name or its own
name, may, but shall not be obligated to, perform or cause to be performed such
act or take such action or pay such money, and any expenses so incurred by Agent
and any money so paid by Agent shall be a demand obligation owing by Grantor to
Agent (which obligation Grantor hereby expressly promises to pay) and Agent,
upon making such payment, shall be subrogated to all of the rights of the
person, corporation or body politic receiving such payment.  Each amount due and
owing by Grantor to Agent and/or any Lender pursuant to this Deed of Trust shall
bear interest each day, from the date of such expenditure or payment until paid,
at the Default Rate; all such amounts, together with such interest thereon,
shall be a part of the Secured Indebtedness and shall be secured by this Deed of
Trust.

 

Section 2.4.                                 Recording.  Grantor will allow this
Deed of Trust and all amendments and supplements thereto and substitutions
therefor and all financing statements and continuation statements relating
thereto to be recorded, filed, re-recorded and refiled in such manner and in

 

10

--------------------------------------------------------------------------------


 

such places as Agent shall reasonably request and will pay all such recording,
filing, re-recording and refiling taxes, fees and other charges.

 

Section 2.5.                                 Reporting Compliance.  Grantor
agrees to comply with any and all reporting requirements applicable to the
transaction evidenced by the Loan Documents and secured by this Deed of Trust
which are set forth in any law, statute, ordinance, rule, regulation, order or
determination of any governmental authority, and further agrees upon request of
Agent to furnish Agent with evidence of such compliance.

 

Section 2.6.                                 Release of Deed of Trust.  If all
of the Secured Indebtedness is paid as the same becomes due and payable, the
Credit Agreement has been terminated and all of the covenants, warranties,
undertakings and agreements made in this Deed of Trust are kept and performed
and no further obligation exists to provide credit or advance funds to Grantor
or the maker of any promissory note (or other obligor with respect to other
indebtedness) secured hereby, then, at Grantor’s request, this Deed of Trust
shall be released and Financing Statements terminated, in due form and at
Grantor’s cost; provided, however, that, notwithstanding such release, certain
indemnifications and other rights, which are provided herein to continue
following the release hereof, shall continue in effect unaffected by such
release; and provided that if any payment to any Lender, or Agent, is held to
constitute a preference or a voidable transfer under applicable state or federal
laws or if for any other reason any Lender, or Agent, is required to refund such
payment to the payor thereof or to pay the amount thereof to any third party,
this Deed of Trust shall be reinstated to the extent of such payment or
payments.

 

ARTICLE III.

 

Assignment of Production,

Contract Rights and Proceeds

 

Section 3.1.                                 Assignment of Production.  Grantor
does hereby absolutely and unconditionally assign, transfer and set over to
Agent for the benefit of the Secured Parties all Production which accrues to
Grantor’s interest in the Mortgaged Properties, all proceeds of such Production
and all Payments in Lieu of Production (herein collectively referred to as the
“Production Proceeds”), together with the immediate and continuing right to
collect and receive such Production Proceeds.  Grantor directs and instructs any
and all purchasers of any Production to pay to Agent all of the Production
Proceeds accruing to Grantor’s interest until such time as such purchasers have
been furnished with evidence that all Secured Indebtedness has been paid and
that this Deed of Trust has been released; provided, however, that Grantor may
continue to receive such Production Proceeds until such time as a default has
occurred and is continuing and, as a result, Agent notifies such purchasers that
such proceeds shall be paid directly to Agent.  Grantor agrees that no
purchasers of the Production shall have any responsibility for the application
of any funds paid to Agent.

 

Section 3.2.                                 Effectuating Payment of Production
Proceeds to Agent.  Independent of the foregoing provisions and authorities
herein granted, Grantor agrees to execute and deliver any and all transfer
orders, division orders and other instruments that may be requested by Agent or
that may be required by any purchaser of any Production for the purpose of
effectuating payment of the Production Proceeds to Agent.  If under any existing
sales agreements, other than division orders or transfer orders, any Production
Proceeds are required to be paid by the

 

11

--------------------------------------------------------------------------------


 

purchaser to Grantor so that under such existing agreements payment cannot be
made of such Production Proceeds to Agent, Grantor’s interest in all Production
Proceeds under such sales agreements and in all other Production Proceeds which
for any reason may be paid to Grantor shall, when received by Grantor,
constitute trust funds in Grantor’s hands and shall be immediately paid over to
Agent.  Without limitation upon any of the foregoing, Grantor hereby constitutes
and appoints Agent as Grantor’s special attorney-in-fact (with full power of
substitution, either generally or for such periods or purposes as Agent may from
time to time prescribe) in the name, place and stead of Grantor to do any and
every act and exercise any and every power that Grantor might or could do or
exercise personally with respect to all Production and Production Proceeds (the
same having been assigned by Grantor to Agent pursuant to Section 3.1 hereof),
expressly inclusive, but not limited to, the right, power and authority to:

 

(a)                                 Execute and deliver in the name of Grantor
any and all transfer orders, division orders, letters in lieu of transfer
orders, indemnifications, certificates and other instruments of every nature
that may be requested or required by any purchaser of Production from any of the
Mortgaged Properties for the purposes of effectuating payment of the Production
Proceeds to Agent or which Agent may otherwise deem necessary or appropriate to
effect the intent and purposes of the assignment contained in Section 3.1; and

 

(b)                                 If under any product sales agreements other
than division orders or transfer orders, any Production Proceeds are required to
be paid by the purchaser to Grantor so that under such existing agreements
payment cannot be made of such Production Proceeds to Agent, to make, execute
and enter into such sales agreements or other agreements as are necessary to
direct Production Proceeds to be payable to Agent;

 

giving and granting unto said attorney-in-fact full power and authority to do
and perform any and every act and thing whatsoever necessary and requisite to be
done as fully and to all intents and purposes, as Grantor might or could do if
personally present; and Grantor shall be bound thereby as fully and effectively
as if Grantor had personally executed, acknowledged and delivered any of the
foregoing certificates or documents.  The powers and authorities herein
conferred upon Agent may be exercised by Agent through any person who, at the
time of the execution of the particular instrument, is an officer of Agent.  The
power of attorney herein conferred is granted for valuable consideration and
hence is coupled with an interest and is irrevocable so long as the Secured
Indebtedness, or any part thereof, shall remain unpaid.  All persons dealing
with Agent or any substitute shall be fully protected in treating the powers and
authorities conferred by this paragraph as continuing in full force and effect
until advised by Agent that all the Secured Indebtedness is fully and finally
paid.  Agent may, but shall not be obligated to, take such action as it deems
appropriate in an effort to collect the Production Proceeds and any reasonable
expenses (including reasonable attorneys’ fees) so incurred by Agent shall be a
demand obligation of Grantor and shall be part of the Secured Indebtedness, and
shall bear interest each day, from the date of such expenditure or payment until
paid, at the rate described in Section 2.3 hereof.

 

Section 3.3.                                 Change of Purchaser.  If a default
has occurred and is continuing, should any person now or hereafter purchasing or
taking Production fail to make payment promptly to Agent of the Production
Proceeds, Agent shall, subject to then existing contractual prohibitions, have
the right to make, or to require Grantor to make, a change of purchaser, and the
right to

 

12

--------------------------------------------------------------------------------


 

designate or approve the new purchaser, and Agent shall have no liability or
responsibility in connection therewith so long as ordinary care is used in
making such designation.

 

Section 3.4.                                 Application of Production
Proceeds.  In the event Production Proceeds are received by Agent at a time that
no default exists, such Production Proceeds shall be applied by Agent to the
prepayment of the Secured Indebtedness in such manner and order and to such
extent as provided by the Credit Agreement, with the remainder, if any, of the
Production Proceeds to be paid over to Grantor or to Grantor’s order or to such
other parties as may be entitled thereto by law.  If a default has occurred and
is continuing, all Production Proceeds from time to time in the hands of Agent
shall be applied by it toward the payment of all Secured Indebtedness (including
principal, interest, attorneys’ fees and other fees and expenses) at such times
and in such manner and order and to such extent as Agent deems advisable.

 

Section 3.5.                                 Release From Liability;
Indemnification.  Agent and its successors and assigns are hereby released and
absolved from all liability for failure to enforce collection of the Production
Proceeds and from all other responsibility in connection therewith, except the
responsibility of each to account to Grantor for funds actually received by
each.  Grantor agrees to indemnify and hold harmless Agent (for purposes of this
paragraph, the term “Agent” shall include the directors, officers, partners,
employees and agents of Agent and any persons or entities owned or controlled by
or affiliated with Agent) from and against all claims, demands, liabilities,
losses, damages (including without limitation consequential damages), causes of
action, judgments, penalties, costs and expenses (including without limitation
reasonable attorneys’ fees and expenses) imposed upon, asserted against or
incurred or paid by Agent by reason of the assertion that Agent received, either
before or after payment in full of the Secured Indebtedness, funds from the
production of oil, gas, other hydrocarbons or other minerals claimed by third
persons (and/or funds attributable to sales of production which (i) were made at
prices in excess of the maximum price permitted by applicable law or (ii) were
otherwise made in violation of laws, rules, regulations and/or orders governing
such sales), and Agent shall have the right to defend against any such claims or
actions, employing attorneys of its own selection, and if not furnished with
indemnity satisfactory to it, Agent shall have the right to compromise and
adjust any such claims, actions and judgments, and in addition to the rights to
be indemnified as herein provided, all amounts paid by Agent in compromise,
satisfaction or discharge of any such claim, action or judgment, and all court
costs, attorneys’ fees and other expenses of every character expended by Agent
pursuant to the provisions of this section shall be a demand obligation (which
obligation Grantor hereby expressly promises to pay) owing by Grantor to Agent
and shall bear interest, from the date expended until paid, at the Default
Rate.  The foregoing indemnities shall not terminate upon the Maturity Date or
upon the release, foreclosure or other termination of this Deed of Trust but
will survive the Maturity Date, foreclosure of this Deed of Trust or conveyance
in lieu of foreclosure, and the repayment of the Secured Indebtedness and the
discharge and release of this Deed of Trust and the other documents evidencing
and/or securing the Secured Indebtedness.  WITHOUT LIMITATION, IT IS THE
INTENTION OF GRANTOR AND GRANTOR AGREES THAT THE FOREGOING RELEASES AND
INDEMNITIES SHALL APPLY TO EACH INDEMNIFIED PARTY WITH RESPECT TO ALL CLAIMS,
DEMANDS, LIABILITIES, LOSSES, DAMAGES (INCLUDING, WITHOUT LIMITATION,
CONSEQUENTIAL DAMAGES), CAUSES OF ACTION, JUDGMENTS, PENALTIES, COSTS AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
EXPENSES)

 

13

--------------------------------------------------------------------------------


 

WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH
(AND/OR ANY OTHER) INDEMNIFIED PARTY OR BY OPERATION OF STRICT LIABILITY. 
However, such indemnities shall not apply to any particular indemnified party
(but shall apply to the other indemnified parties) to the extent the subject of
the indemnification is caused by or arises out of the gross negligence or
willful misconduct of such particular indemnified party.

 

Section 3.6.                                 Grantor’s Absolute Obligation to
Pay.  Nothing herein contained shall detract from or limit the obligations of
Grantor to make prompt payment of the Loans, and any and all other Secured
Indebtedness, at the time and in the manner provided herein and in the Loan
Documents, regardless of whether the Production and Production Proceeds herein
assigned are sufficient to pay the same, and the rights under this Article III
shall be cumulative of all other rights under the Loan Documents.

 

ARTICLE IV.

 

Waiver and Partial Release

 

Section 4.1.                                 The Agent, with the consent of the
Lenders, may at any time and from time to time in writing:

 

(a)                                 Waive compliance by Grantor with any
covenant herein made by Grantor to the extent and in the manner specified in
such writing;

 

(b)                                 Consent to Grantor’s doing any act which
hereunder Grantor is prohibited from doing, or to Grantor’s failing to do any
act which hereunder Grantor is required to do, to the extent and in the manner
specified in writing; or,

 

(c)                                  Release any part of the Mortgaged
Properties, or any interest therein, or any proceeds of Hydrocarbon sales from
the lien of this Deed of Trust, without the joinder of the Trustee.

 

No such act by the Agent shall in any way impair the rights of the Agent and
Lenders hereunder except to the extent specifically agreed to by the Agent and
Lenders in such writing.

 

Section 4.2.                                 The lien and other security rights
of the Agent and Lenders hereunder shall not be impaired by any indulgence,
including but not limited to (a) any forbearance, renewal, extension or
modification (whether one or more) which the Lenders may grant with respect to
any Secured Indebtedness, or (b) any surrender, compromise, release, renewal,
extension, exchange or substitution which the Lenders may grant in respect of
any item of the Mortgaged Properties or any part thereof or any interest
therein.

 

ARTICLE V.

 

Possession Until Default; Defeasance and Termination

 

Section 5.1.                                 Unless a default specified in
Section 6.1 hereof shall occur and be continuing, Grantor shall retain full
right to the Mortgaged Properties subject, however, to all of

 

14

--------------------------------------------------------------------------------


 

the terms and provisions of this Deed of Trust, including without limitation,
the assignments under Article III.

 

ARTICLE VI.

 

Remedies Upon Default

 

Section 6.1.                                 Default.  The term “default” as
used in this Deed of Trust shall mean the occurrence of an “Event of Default” as
defined in the Credit Agreement.

 

Section 6.2.                                 Foreclosure.

 

(a)                                 If a default shall occur and be continuing,
the Agent shall have the right and option to proceed with foreclosure and to
sell, to the extent permitted by law, all or any portion of the Mortgaged
Property at one or more sales, as an entirety or in parcels, at such place or
places and otherwise in such manner and upon such notice as may be required by
applicable law or, in the absence of any such requirements, as the Agent may
deem appropriate, and to make conveyance to the purchaser or purchasers.

 

(b)                                 Upon the occurrence of any default, Agent
may foreclose this Deed of Trust pursuant to the power of public sale contained
herein in accordance with the laws of the State of Colorado, in which case Agent
will (i) deliver to Trustee a written notice of default and election to cause
Grantor’s interest in the Mortgaged Properties to be sold, and (ii) deposit with
Trustee this Deed of Trust, and such receipts or evidence of the Secured
Indebtedness as Trustee may require.  Upon receipt of such notice from Agent,
Trustee shall give notice of sale and shall sell the Mortgaged Properties
according to the laws of the State of Colorado.  The costs and expenses incurred
by Agent in the exercise of any of the remedies provided in this Deed of Trust
shall be secured by this Deed of Trust.

 

(c)                                  With regard to any part of the Mortgaged
Property, it is agreed that the appraisement of any such properties is expressly
waived at the option of the Agent, and any such option may be exercised prior to
the time judgment is rendered in any foreclosure hereon.

 

(c)                                  Notwithstanding any other provision of this
Section 6.2, if any of the Secured Indebtedness is not promptly paid, Agent
shall have the right and power to proceed by a suit or suits in equity or at
law, whether for the specific performance of any covenant or agreement herein
contained or in aid of the execution of any power herein granted, or for any
foreclosure hereunder or for the sale of the Mortgaged Property under the
judgment or decree of any court or courts of competent jurisdiction.

 

(d)                                 Notwithstanding any other provision, Agent
shall also have the option to proceed with foreclosure in satisfaction of any
Secured Indebtedness which has not been paid when due either through the courts
or by proceeding with foreclosure.  It is further agreed that several sales may
be made hereunder without exhausting the right of sale for any subsequent
Secured Indebtedness, it being the purpose hereof to provide for a foreclosure
and sale of the security for any matured portion of the Secured Indebtedness
without exhausting the power to foreclose and sell the Mortgaged Property for
any subsequently maturing portion of the Secured Indebtedness.

 

15

--------------------------------------------------------------------------------


 

(e)                                  The Mortgaged Property may be sold in one
or more parcels and in such manner and order as Agent, in its sole discretion,
may elect, it being expressly understood and agreed that the right of sale
arising out of any default shall not be exhausted by any one or more sales.

 

(f)                                   Grantor agrees to the full extent that it
lawfully may, that in the event of a default that has not been remedied, Agent
shall have the right and power to enter into and upon and take possession of all
or any part of the Mortgaged Property in the possession of Grantor, its
successors or assigns, or its or their agents or servants.

 

(g)                                  Every right, power and remedy herein given
to Agent shall be cumulative and in addition to every other right, power and
remedy herein specifically given or now or hereafter existing in equity, at law
or by statute (including specifically those granted by the UCC in effect and
applicable to the Mortgaged Property or any portion thereof) each and every
right, power and remedy whether specifically herein given or otherwise existing
may be exercised from time to time and so often and in such order as may be
deemed expedient by Agent, and the exercise, or the beginning of the exercise,
of any such right, power or remedy shall not be deemed a waiver of the right to
exercise, at the same time or thereafter any other right, power or remedy.  No
delay or omission by Agent in the exercise of any right, power or remedy shall
impair any such right, power or remedy or operate as a waiver thereof or of any
other right, power or remedy then or thereafter existing.

 

(h)                                 Grantor shall not be relieved of any
obligation herein by reason of the failure of Agent to comply with any request
of Grantor to foreclose the lien of this Deed of Trust or the release,
regardless of consideration, of the Mortgaged Property or any portion thereof or
interest therein.

 

(i)                                     Agent may release, regardless of
consideration, any part of the Mortgaged Property without, as to the remainder,
in any way impairing, affecting, subordinating or releasing the lien or security
interest created in or evidenced by this Deed of Trust or its stature as a first
and prior lien and security interest in and to the Mortgaged Property, and
without in any way releasing or diminishing the liability of any person or
entity liable for the repayment of the Secured Indebtedness.  For payment of the
Secured Indebtedness, Agent may resort to any other security therefor held by
Agent in such order and manner as Agent may elect.

 

(j)                                    To the fullest extent permitted by law,
Grantor hereby irrevocably and unconditionally waives and releases (a) all
benefits that might accrue to Grantor by virtue of any present or future
moratorium law or other law exempting the Mortgaged Property from attachment,
levy or sale on execution or providing for any appraisement, valuation, stay of
execution, exemption from civil process, redemption or extension of time for
payment; (b) all notices of any event of default or of Agent’s election to
exercise (or its actual exercise of) any right, remedy or recourse provided for
hereunder; and (c) any right to a marshaling of assets.

 

(k)                                 In case Agent shall have proceeded to invoke
any right, remedy or recourse permitted hereunder and shall thereafter elect to
discontinue or abandon same for any reason, Agent shall have the unqualified
right so to do and, in such an event, Grantor and Agent shall be restored to
their former positions with respect to the Secured Indebtedness, this Deed of
Trust,

 

16

--------------------------------------------------------------------------------


 

the Mortgaged Property and otherwise, and the rights, remedies, recourses and
powers of Agent shall continue as if same had never been invoked.

 

Section 6.3.                                 Effective as Mortgage.  This
instrument shall be effective as a mortgage as well as a deed of trust and, if a
default has occurred and is continuing, may be foreclosed as to the Mortgaged
Properties, or any portion thereof, in any manner permitted by applicable law,
and any foreclosure suit may be brought by Trustee or by Agent.  To the extent,
if any, required to cause this instrument to be so effective as a mortgage as
well as a deed of trust, Grantor hereby mortgages the Mortgaged Properties to
Agent.  In the event a foreclosure hereunder as to the Mortgaged Properties, or
any part thereof, shall be commenced by Trustee, or his or her substitute or
successor, Agent may at any time before the sale of such properties direct
Trustee to abandon the sale, and may then institute suit for the foreclosure of
this Deed of Trust as to such properties.  It is agreed that if Agent should
institute a suit for the foreclosure of this Deed of Trust, Agent may at any
time before the entry of a final judgment in said suit dismiss the same, and
require Trustee or his or her substitute or successor, to sell the Mortgaged
Properties, or any part thereof, in accordance with the provisions of this Deed
of Trust.

 

Section 6.4.                                 Remedies under the UCC.

 

(a)                                 In addition to and cumulative of any other
remedies granted in this instrument to Agent or the Trustee, Agent may, in event
of default, proceed under the UCC as to all or any part of the Collateral and
shall have and may exercise with respect to the Collateral all the rights,
remedies and powers of a secured party under the UCC, including, without
limitation, the right and power to sell, at public or private sale or sales, or
otherwise dispose of, lease or utilize the Collateral and any part or parts
thereof in any manner authorized or permitted under the UCC after default by a
debtor, and to apply the proceeds thereof toward payment of any costs and
expenses and attorneys’ fees and legal expenses thereby incurred by Agent, and
toward payment of the Secured Indebtedness in such order or manner as Agent may
elect.

 

(b)                                 Upon a default, Agent shall have the right
(without limitation, subject to the UCC) to take possession of the Collateral
and to enter upon any premises where same may be situated for such purpose
without being deemed guilty of trespass and without liability for damages
thereby occasioned, and to take any action deemed necessary or appropriate or
desirable by Agent, at its option and in its discretion, to repair, refurbish or
otherwise prepare the Collateral for sale, lease or other use or disposition as
herein authorized.

 

(c)                                  To the extent permitted by law, Grantor
expressly waives any notice of sale or other disposition of the Collateral and
any other right or remedies of a debtor or formalities prescribed by law
relative to sale or disposition of the Collateral or exercise of any other right
or remedy of Agent existing after default hereunder; and to the extent any such
notice is required and cannot be waived, Grantor agrees that if such notice is
mailed, postage prepaid, to Grantor at the address shown with debtor’s signature
hereinbelow at least ten days before the time of the sale or disposition, such
notice shall be deemed reasonable and shall fully satisfy any requirement for
giving of said notice.

 

(d)                                 Agent is expressly granted the right to
receive the monies, income, proceeds or benefits attributable or accruing to the
Collateral and to hold the same as security for the Secured

 

17

--------------------------------------------------------------------------------


 

Indebtedness or to apply it on the principal and interest or other amounts owing
on any of the Secured Indebtedness, in such order or manner as Agent may elect. 
All rights to marshaling of assets of Grantor, including any such right with
respect to the Collateral, are hereby waived.

 

(e)           All recitals in any instrument of assignment or any other
instrument executed by Agent incident to sale, transfer, assignment, lease or
other disposition or utilization of the Collateral or any part thereof hereunder
shall be prima facie evidence of the matter stated therein, no other proof shall
be required to establish full legal propriety of the sale or other action or of
any fact, condition or thing incident thereto, and all prerequisites of such
sale or other action and of any fact, condition or thing incident thereto shall
be presumed to have been performed or to have occurred.

 

(f)            Should Agent elect to exercise its right under the UCC as to part
of the personal property described herein, this election shall not preclude
Agent or the Trustee from exercising the rights and remedies granted by the
preceding paragraphs of this instrument as to the remaining personal property.

 

Section 6.5.           Proceeds of Foreclosure.  The proceeds of any sale of the
Mortgaged Property or any part thereof and all other monies received by Agent
through any proceedings for the enforcement hereof or otherwise, shall be
applied:

 

FIRST, to the payment of all expenses incurred by Agent incident to the
enforcement of this Deed of Trust, the Notes or any of the Secured Indebtedness
(including, without limiting the generality of the foregoing, expenses of any
entry or taking of possession, of any sale, of advertisement thereof and of
conveyances, and court costs, compensation of agents and employees, legal fees
and a reasonable commission to the Trustee acting), and to the payment of all
other charges, expenses, liabilities and advances incurred or made by Agent
under this Deed of Trust or in executing any power hereunder;

 

SECOND, to payment of the Secured Indebtedness in such manner and order as
provided by the Credit Agreement; and,

 

THIRD, to Grantor or as otherwise required by any governmental authority having
jurisdiction over the application of such proceeds.

 

Section 6.6.           Grantor’s Waiver of Certain Rights.  To the full extent
Grantor may do so, Grantor agrees that Grantor will not at any time insist upon,
plead, claim or take the benefit or advantage of any law now or hereafter in
force providing for any appraisement, valuation, stay, extension or redemption,
and Grantor, for Grantor, Grantor’s heirs, devisees, representatives, successors
and assigns, and for any and all persons ever claiming any interest in the
Property, to the extent permitted by applicable law, hereby waives and releases
all rights of appraisement, valuation, stay of execution, redemption, notice of
intention to mature or declare due the whole of the secured indebtedness, notice
of election to mature or declare due the whole of the secured indebtedness and
all rights to a marshaling of assets of Grantor, including the Property, or to a
sale in inverse order of alienation in the event of foreclosure of the liens
and/or security interests hereby created.  Grantor shall not have or assert any
right under any statute or rule of law

 

18

--------------------------------------------------------------------------------


 

pertaining to the marshaling of assets, sale in inverse order of alienation, the
exemption of homestead, the administration of estates of decedents, or other
matters whatever to defeat, reduce or affect the right under the terms of this
Deed of Trust to a sale of the Property for the collection of the secured
indebtedness without any prior or different resort for collection, or the right
under the terms of this Deed of Trust to the payment of the secured indebtedness
out of the proceeds of sale of the Property in preference to every other
claimant whatever.  If any law referred to in this section and now in force, of
which Grantor or Grantor’s heirs, devisees, representatives, successors or
assigns or any other persons claiming any interest in the Mortgaged Properties
or the Collateral might take advantage despite this section, shall hereafter be
repealed or cease to be in force, such law shall not thereafter be deemed to
preclude the application of this section.

 

ARTICLE VII.

 

Miscellaneous

 

Section 7.1.           Notice to Account Debtors.  In addition to, but without
limitation of, the rights granted in Article III and Article VI hereof, Agent
may, at any time after a default has occurred that is continuing, notify the
account debtors or obligors of any accounts, chattel paper, negotiable
instruments or other evidences of indebtedness included in the Collateral to pay
Agent directly.

 

Section 7.2.           No Impairment of Security.  The lien, security interest
and other security rights hereunder shall not be impaired by any indulgence,
moratorium or release which may be granted, including, but not limited to, any
renewal, extension or modification which may be granted with respect to any
secured indebtedness, or any surrender, compromise, release, renewal, extension,
exchange or substitution which may be granted in respect of the Property
(including without limitation Production Proceeds), or any part thereof or any
interest therein, or any release or indulgence granted to any endorser,
guarantor or surety of any secured indebtedness.

 

Section 7.3.           Acts Not Constituting Waiver.  Any default may be waived
without waiving any other prior or subsequent default.  Any default may be
remedied without waiving the default remedied.  Neither failure to exercise, nor
delay in exercising, any right, power or remedy upon any default shall be
construed as a waiver of such default or as a waiver of the right to exercise
any such right, power or remedy at a later date.  No single or partial exercise
of any right, power or remedy hereunder shall exhaust the same or shall preclude
any other or further exercise thereof, and every such right, power or remedy
hereunder may be exercised at any time and from time to time.  No modification
or waiver of any provision hereof nor consent to any departure by Grantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by Agent and then such waiver or consent shall be effective only in
the specific instances, for the purpose for which given and to the extent
therein specified.  No notice to nor demand on Grantor in any case shall of
itself entitle Grantor to any other or further notice or demand in similar or
other circumstances.  Acceptance of any payment in an amount less than the
amount then due on any secured indebtedness shall be deemed an acceptance on
account only and shall not in any way excuse the existence of a default
hereunder.

 

Section 7.4.           Grantor’s Successors.  In the event the ownership of the
Property or any part thereof becomes vested in a person other than Grantor,
then, without notice to Grantor, such

 

19

--------------------------------------------------------------------------------


 

successor or successors in interest may be dealt with, with reference to this
Deed of Trust and to the indebtedness secured hereby, in the same manner as with
Grantor, without in any way vitiating or discharging Grantor’s liability
hereunder or for the payment of the indebtedness or performance of the
obligations secured hereby.  No transfer of the Property, no forbearance, and no
extension of the time for the payment of the indebtedness secured hereby shall
operate to release, discharge, modify, change or affect, in whole or in part,
the liability of Grantor hereunder or for the payment of the indebtedness or
performance of the obligations secured hereby or the liability of any other
person hereunder or for the payment of the indebtedness secured hereby.

 

Section 7.5.           Subrogation to Existing Liens.  To the extent that
proceeds of the secured indebtedness are used to pay indebtedness secured by any
outstanding lien, security interest, charge or prior encumbrance against the
Property, such proceeds have been advanced at Grantor’s request, and the party
or parties advancing the same shall be subrogated to any and all rights,
security interests and liens owned by any owner or holder of such outstanding
liens, security interests, charges or encumbrances, irrespective of whether said
liens, security interests, charges or encumbrances are released, and it is
expressly understood that, in consideration of the payment of such indebtedness,
Grantor hereby waives and releases all demands and causes of action for offsets
and payments to, upon and in connection with the said indebtedness.

 

Section 7.6.           Application of Payments to Certain Indebtedness.  If any
part of the secured indebtedness cannot be lawfully secured by this Deed of
Trust or if any part of the Property cannot be lawfully subject to the lien and
security interest hereof to the full extent of such indebtedness, then all
payments made shall be applied on said indebtedness first in discharge of that
portion thereof which is not secured by this Deed of Trust.

 

Section 7.7.           Compliance With Usury Laws.  It is the intent of Grantor,
Secured Parties and all other parties to the Loan Documents to contract in
strict compliance with applicable usury law from time to time in effect.  In
furtherance thereof, it is stipulated and agreed that none of the terms and
provisions contained herein shall ever be construed to create a contract to pay,
for the use, forbearance or detention of money, interest in excess of the
maximum amount of interest permitted to be charged by applicable law from time
to time in effect.

 

Section 7.8.           Notices.  All notices, requests, consents, demands and
other communications required or permitted hereunder shall be in writing and
shall be deemed sufficiently given or furnished if delivered by personal
delivery, by telecopy, by delivery service with proof of delivery, or by
registered or certified United States mail, postage prepaid, at the addresses
specified at the end of this Deed of Trust (unless changed by similar notice in
writing given by the particular party whose address is to be changed).  Any such
notice or communication shall be deemed to have been given (a) in the case of
personal delivery or delivery service, as of the date of first attempted
delivery at the address and in the manner provided herein, (b) in the case of
facsimile, upon receipt thereof, and (c) in the case of registered or certified
United States mail, three days after deposit in the mail.  Notwithstanding the
foregoing, or anything else in the Loan Documents which may appear to the
contrary, any notice given in connection with a foreclosure of the liens and/or
security interests created hereunder, or otherwise in connection with the
exercise by Agent, any Lender or Trustee of their respective rights hereunder or
under any other Loan Document, which is given in a manner

 

20

--------------------------------------------------------------------------------


 

permitted by applicable law shall constitute proper notice; without limitation
of the foregoing, notice given in a form required or permitted by statute shall
(as to the portion of the Property to which such statute is applicable)
constitute proper notice.

 

Section 7.9.           Invalidity of Certain Provisions.  A determination that
any provision of this Deed of Trust is unenforceable or invalid shall not affect
the enforceability or validity of any other provision and the determination that
the application of any provision of this Deed of Trust to any person or
circumstance is illegal or unenforceable shall not affect the enforceability or
validity of such provision as it may apply to other persons or circumstances.

 

Section 7.10.         Gender; Titles.  Within this Deed of Trust, words of any
gender shall be held and construed to include any other gender, and words in the
singular number shall be held and construed to include the plural, unless the
context otherwise requires.  Titles appearing at the beginning of any
subdivisions hereof are for convenience only, do not constitute any part of such
subdivisions, and shall be disregarded in construing the language contained in
such subdivisions.

 

Section 7.11.         Certain Consents.  Except where otherwise expressly
provided herein, in any instance hereunder where the approval, consent or the
exercise of judgment of Agent or any Lender is required, the granting or denial
of such approval or consent and the exercise of such judgment shall be within
the sole discretion of such party, and such party shall not, for any reason or
to any extent, be required to grant such approval or consent or exercise such
judgment in any particular manner, regardless of the reasonableness of either
the request or the judgment of such party.

 

Section 7.12.         Certain Obligations of Grantor.  Without limiting
Grantor’s obligations hereunder, Grantor’s liability hereunder shall extend to
and include all post petition interest, expenses, and other duties and
liabilities with respect to Grantor’s obligations hereunder which would be owed
but for the fact that the same may be unenforceable due to the existence of a
bankruptcy, reorganization or similar proceeding.

 

Section 7.13.         Authority of Agent.  The persons constituting the Lenders
may, by agreement among them, provide for and regulate Agent’s exercise of
rights and remedies hereunder, but, unless and until modified to the contrary in
writing signed by all such persons and recorded in the same counties as this
Deed of Trust is recorded, (i) all persons other than Grantor and its affiliates
shall be entitled to rely on the releases, waivers, consents, approvals,
notifications and other acts (including, without limitation, appointment of
substitute or successor trustee, or trustees, hereunder and the bidding in of
all or any part of the secured indebtedness held by any one or more Lenders,
whether the same be conducted under the provisions hereof or otherwise) of
Agent, without inquiry into any such agreements or the existence of required
consent or approval of any persons constituting the Lenders and without the
joinder of any party other than Agent in such releases, waivers, consents,
approvals, notifications or other acts and (ii) all notices, requests, consents,
demands and other communications required or permitted to be given hereunder may
be given to Agent.

 

Section 7.14.         Successors and Assigns.  The terms, provisions, covenants,
representations, indemnifications and conditions hereof shall be binding upon
Grantor, and the successors and assigns of Grantor, and shall inure to the
benefit of Agent, Trustee and each

 

21

--------------------------------------------------------------------------------


 

person constituting a Lender and their respective successors and assigns, and
shall constitute covenants running with the Mortgaged Properties.  Should the
agency under which Agent serves be terminated, or otherwise cease to exist,
Lenders (including the respective successors and assigns of each person
constituting a Lender named herein) shall be deemed to be the successors to
Agent.  All references in this Deed of Trust to Grantor, Agent, Trustee or
Lenders shall be deemed to include all such successors and assigns.

 

Section 7.15.         CHOICE OF LAW.  WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAW, THIS DEED OF TRUST SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF COLORADO APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE AND THE LAWS OF THE UNITED STATES
OF AMERICA, EXCEPT THAT TO THE EXTENT THAT THE LAW OF A STATE IN WHICH A PORTION
OF THE PROPERTY IS LOCATED (OR WHICH IS OTHERWISE APPLICABLE TO A PORTION OF THE
PROPERTY) NECESSARILY GOVERNS WITH RESPECT TO PROCEDURAL AND SUBSTANTIVE MATTERS
RELATING TO THE CREATION, PERFECTION, PRIORITY AND ENFORCEMENT OF THE LIENS,
SECURITY INTERESTS AND OTHER RIGHTS AND REMEDIES OF THE TRUSTEE, AGENT OR THE
LENDERS GRANTED HEREIN, THE LAW OF SUCH STATE SHALL APPLY AS TO THAT PORTION OF
THE PROPERTY LOCATED IN (OR WHICH IS OTHERWISE SUBJECT TO THE LAWS OF) SUCH
STATE.

 

THIS WRITTEN AGREEMENT REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR CONTEMPORANEOUS
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

[SIGNATURE PAGES FOLLOW]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this instrument to be executed
by their duly authorized undersigned officers effective as of February 1, 2018.

 

 

PETROSHARE CORP., as the Grantor

 

 

 

 

 

By:

 

 

Name: Frederick J. Witsell

 

Title: President

 

STATE OF

§

 

§

COUNTY OF

§

 

This instrument was acknowledged before me on this       day of               .
2018, by Frederick J. Witsell, President of PetroShare Corp., on behalf of said
corporation.

 

Witness my hand and official seal.

 

 

 

 

Notary Public, State of

 

 

 

 

 

My commission expires:

 

 

The address of Grantor is:

 

PetroShare Corp.

9635 S. Maroon Circle, Suite 400

Englewood, CO 80112

Attention:   Frederick J. Witsell

 

- Signature Page to Deed of Trust, Mortgage,

Assignment of Production, Security Agreement and Financing Statement -

 

--------------------------------------------------------------------------------


 

This Deed of Trust, Mortgage, Assignment of Production, Security Agreement and
Financing Statement is executed by the undersigned solely for the purpose of
acknowledging and accepting the benefits conferred on Grantee herein.

 

 

PROVIDENCE WATTENBERG, LP, as the Agent

 

 

 

By: Providence Wattenberg GP, LLC, its general partner

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

STATE OF

§

 

§

COUNTY OF

§

 

This instrument was acknowledged before me on this       day of               .
2018, by                      ,                 of Providence Wattenberg GP,
LLC, on behalf of said limited liability company, in its capacity as the general
partner of Providence Wattenberg, LP.

 

Witness my hand and official seal.

 

 

 

 

Notary Public, State of

 

 

 

 

 

My commission expires:

 

 

The address of Agent is:

 

Providence Wattenberg, LP

16400 North Dallas Parkway, Suite 400

Dallas, TX 75248

Attention:

 

- Signature Page to Deed of Trust, Mortgage,

Assignment of Production, Security Agreement and Financing Statement -

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ATTACHED TO AND FORMING A PART OF THE

DEED OF TRUST, MORTGAGE, ASSIGNMENT OF PRODUCTION,

SECURITY AGREEMENT AND FINANCING STATEMENT

 

This Exhibit A contains specific description of the “Lands,” “Leases,” “Mineral
Interests”  and “Wells” comprising a portion of the “Mortgaged Properties”, as
those terms are defined in the Deed of Trust, Mortgage, Assignment of
Production, Security Agreement and Financing Statement (the “Deed of Trust”) to
which this Exhibit A is attached.

 

LANDS

 

The Deed of Trust covers all right, title and interest the Mortgagor now owns or
subsequently acquires in the following lands situated in Adams County, Colorado
(“Lands”):

 

[see attached]

 

A-1

--------------------------------------------------------------------------------